           Case 1:21-cv-00629-LGS Document 16 Filed 04/06/21 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 MOHAMMED DONZO,                                              :
                                              Plaintiff,      :
                                                              :    21 Civ. 629 (LGS)
                            -against-                         :
                                                              :         ORDER
 CITY OF NEW YORK et al.,                                     :
                                              Defendants. :
 ------------------------------------------------------------ X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, the initial pretrial conference in this matter is currently adjourned sine die.

        WHEREAS, no significant issues were raised in the parties’ joint letter or proposed case

management plan. It is hereby

        ORDERED that the initial pretrial conference is cancelled. If the parties believe that a

conference would nevertheless be useful, they should inform the Court immediately so the

conference can be reinstated. The case management plan and scheduling order will issue in a

separate order. The parties’ attention is particularly directed to the provisions for periodic status

letters, and the need for a pre-motion letter to avoid cancellation of the final conference and

setting of a trial date. It is further

        ORDERED, regarding settlement discussions, if and when the parties are ready to

proceed with a settlement conference with the assigned Magistrate Judge or mediation in the

Court’s mediation program, they shall file a joint letter on ECF requesting a referral

The parties should be aware that the Court does not extend the deadlines for fact and expert

discovery absent compelling circumstances.

Dated: April 6, 2021
       New York, New York
